Citation Nr: 1632785	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-25 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition as the spouse of the Veteran for purposes of entitlement to Dependency and Indemnity Compensation benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service in the Army from December 1954 to December 1957.  He passed away in December 2011, and the Appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) (hereinafter the Agency of Original Jurisdiction (AOJ)).

In May 2016, the Appellant appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.


FINDING OF FACT

On the record during her May 2016 hearing, the Appellant indicated she wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. §°7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Appellant or by his or her authorized representative in writing or on the record at a hearing.  Id.

In this case, during her May 2016 hearing, the Appellant indicated on the record that she wished to withdraw her appeal.  See hearing transcript pg. 3.

As the Appellant has withdrawn her appeal, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.


ORDER

The appeal is dismissed.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


